NEWS FOR IMMEDIATE RELEASE July 21, 2010 CONTACT: Kristi J. Gravelle (509) 568 - 7800 Ambassadors Group, Inc. Reports Results for the Second Quarter of 2010 Spokane, WA. – July 21, 2010 Ambassadors Group, Inc. (NASDAQ:EPAX), a leading provider of educational travel experiences and online education research materials, announced $0.78 fully diluted per share earnings for the quarter ended June 30, 2010, a 21 percent decline from $0.99 fully diluted per share earnings for the second quarter of 2009. Net income for the quarters ended June 30, 2010 and 2009 was $15.2 million and $19.2 million, respectively. Fully diluted per share earnings for the six months ended June 30, 2010 was $0.40, a 44 percent decline from $0.72 for the same period in 2009. Net income for the six months ended June 30, 2010 and 2009 was $7.7 million and $13.9 million, respectively. “The second quarter is a very important financial and operational quarter for our company,” stated Jeff Thomas, president and chief executive officer of Ambassadors Group, Inc. “Typically, the second quarter is our largest revenue and earnings quarter of the year, and for this quarter we realized $34.5 million in net revenue while maintaining our gross margin at 42 percent. Operationally, travel commenced for our largest program, the Student Ambassador Program.
